UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended SEPTEMBER 30, 2009 Commission File Number:1-3433 THE DOW CHEMICAL COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 38-1285128 (I.R.S. Employer Identification No.) 2030 DOW CENTER, MIDLAND, MICHIGAN48674 (Address of principal executive offices)(Zip Code) 989-636-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesþ No Class Common Stock, par value $2.50 per share Outstanding at September 30, 2009 1,143,726,067 shares The Dow Chemical Company QUARTERLY REPORT ON FORM 10-Q For the quarterly period ended September 30, 2009 TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Statements of Income 3 Consolidated Balance Sheets 4 Consolidated Statements of Cash Flows 5 Consolidated Statements of Equity 6 Consolidated Statements of Comprehensive Income 7 Notes to the Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 51 Disclosure Regarding Forward-Looking Information 51 Results of Operations 53 Changes in Financial Condition 67 Other Matters 71 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 75 Item 4. Controls and Procedures. 76 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 77 Item 1A. Risk Factors. 78 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 81 Item 6. Exhibits. 81 SIGNATURE 83 EXHIBIT INDEX 84 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. The Dow Chemical Company and Subsidiaries Consolidated Statements of Income Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, In millions, except per share amounts(Unaudited) 2009 2008 2009 2008 Net Sales $ 12,046 $ 15,371 $ 32,409 $ 46,511 Cost of sales 10,386 13,949 28,288 41,454 Research and development expenses 400 334 1,073 1,000 Selling, general and administrative expenses 683 497 1,789 1,509 Amortization of intangibles 108 21 242 68 Restructuring charges - - 681 - Purchased in-process research and development - 27 - 27 Acquisition and integration related expenses 21 18 121 18 Equity in earnings of nonconsolidated affiliates 224 266 411 791 Sundry income (expense) - net 813 (34 ) 833 49 Interest income 6 23 27 72 Interest expense and amortization of debt discount 488 160 1,167 456 Income from Continuing Operations Before Income Taxes 1,003 620 319 2,891 Provision (Credit) for income taxes 204 180 (69 ) 716 Net Income from Continuing Operations 799 440 388 2,175 Income (Loss) from discontinued operations, net of income taxes (benefit) (4 ) 8 110 19 Net Income 795 448 498 2,194 Net income (loss) attributable to noncontrolling interests (1 ) 20 22 63 Net Income Attributable to The Dow Chemical Company 796 428 476 2,131 Preferred stock dividends 85 - 227 - Net Income Available for The Dow Chemical Company Common Stockholders $ 711 $ 428 $ 249 $ 2,131 Per Common Share Data: Net income from continuing operations available for common stockholders $ 0.65 $ 0.45 $ 0.13 $ 2.27 Discontinued operations attributable to common stockholders (0.01 ) 0.01 0.11 0.02 Earnings per common share - basic $ 0.64 $ 0.46 $ 0.24 $ 2.29 Net income from continuing operations available for common stockholders $ 0.64 $ 0.45 $ 0.13 $ 2.24 Discontinued operations attributable to common stockholders (0.01 ) 0.01 0.11 0.02 Earnings per common share - diluted $ 0.63 $ 0.46 $ 0.24 $ 2.26 Common stock dividends declared per share of common stock $ 0.15 $ 0.42 $ 0.45 $ 1.26 Weighted-average common shares outstanding - basic 1,108.4 925.2 1,020.0 932.4 Weighted-average common shares outstanding - diluted 1,120.7 934.0 1,029.4 941.7 Depreciation $ 601 $ 505 $ 1,680 $ 1,497 Capital Expenditures $ 266 $ 628 $ 825 $ 1,584 See Notes to the Consolidated Financial Statements. 3 Table of Contents The Dow Chemical Company and Subsidiaries Consolidated Balance Sheets Sept. 30, Dec. 31, In millions(Unaudited) 2009 2008 Assets Current Assets Cash and cash equivalents $ 2,581 $ 2,800 Accounts and notes receivable: Trade (net of allowance for doubtful receivables - 2009: $159; 2008: $124) 5,586 3,782 Other 3,201 3,074 Inventories 6,970 6,036 Deferred income tax assets - current 689 368 Total current assets 19,027 16,060 Investments Investment in nonconsolidated affiliates 2,946 3,204 Other investments 2,603 2,245 Noncurrent receivables 341 276 Total investments 5,890 5,725 Property Property 53,105 48,391 Accumulated depreciation 35,168 34,097 Net property 17,937 14,294 Other Assets Goodwill 13,327 3,394 Other intangible assets (net of accumulated amortization - 2009: $1,132; 2008: $825) 5,254 829 Deferred income tax assets - noncurrent 1,999 3,900 Asbestos-related insurance receivables - noncurrent 618 658 Deferred charges and other assets 783 614 Assets held for sale 2,195 - Total other assets 24,176 9,395 Total Assets $ 67,030 $ 45,474 Liabilities and Equity Current Liabilities Notes payable $ 1,692 $ 2,360 Long-term debt due within one year 1,362 1,454 Accounts payable: Trade 3,643 3,306 Other 2,062 2,227 Income taxes payable 135 637 Deferred income tax liabilities - current 78 88 Dividends payable 253 411 Accrued and other current liabilities 3,109 2,625 Total current liabilities 12,334 13,108 Long-Term Debt 20,631 8,042 Other Noncurrent Liabilities Deferred income tax liabilities - noncurrent 1,333 746 Pension and other postretirement benefits - noncurrent 6,644 5,466 Asbestos-related liabilities - noncurrent 757 824 Other noncurrent obligations 3,548 3,208 Liabilities held for sale 538 - Total other noncurrent liabilities 12,820 10,244 Preferred Securities of Subsidiaries - 500 Stockholders' Equity Preferred stock, series A ($1.00 par, $1,000 liquidation preference, 4,000,000 shares) 4,000 - Common stock 2,906 2,453 Additional paid-in capital 2,025 872 Retained earnings 16,785 17,013 Accumulated other comprehensive loss (3,613 ) (4,389 ) Unearned ESOP shares (528 ) - Treasury stock at cost (846 ) (2,438 ) The Dow Chemical Company's stockholders' equity 20,729 13,511 Noncontrolling interests 516 69 Total equity 21,245 13,580 Total Liabilities and Equity $ 67,030 $ 45,474 See Notes to the Consolidated Financial Statements. 4 Table of Contents The Dow Chemical Company and Subsidiaries Consolidated Statements of Cash Flows Nine Months Ended Sept. 30, Sept. 30, In millions(Unaudited) 2009 2008 Operating Activities Net Income $ 498 $ 2,194 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,023 1,681 Purchased in-process research and development - 27 Provision (Credit) for deferred income tax (520 ) 74 Earnings of nonconsolidated affiliates less than (in excess of) dividends received 260 (115 ) Pension contributions (201 ) (122 ) Net gain on sales of investments (66 ) (24 ) Net gain on sales of property, businesses and consolidated companies (189 ) (45 ) Other net loss (gain) (2 ) 5 Net gain on sales of ownership interest in nonconsolidated affiliates (785 ) - Restructuring charges 676 - Excess tax benefits from share-based payment arrangements - (8 ) Changes in assets and liabilities, net of effects of acquired and divested companies: Accounts and notes receivable (1,277 ) 123 Inventories (60 ) (698 ) Accounts payable (178 ) (177 ) Other assets and liabilities 492 (453 ) Cash provided by operating activities 671 2,462 Investing Activities Capital expenditures (825 ) (1,584 ) Proceeds from sales of property, businesses and consolidated companies 278 209 Purchase of previously leased assets (713 ) (63 ) Investments in consolidated companies, net of cash acquired (14,838 ) (316 ) Investments in nonconsolidated affiliates (115 ) (128 ) Distributions from nonconsolidated affiliates 7 6 Proceeds from sales of nonconsolidated affiliates 1,403 - Purchase of unallocated Rohm and Haas ESOP shares (552 ) - Purchases of investments (300 ) (725 ) Proceeds from sales and maturities of investments 440 664 Cash used in investing activities (15,215 ) (1,937 ) Financing Activities Changes in short-term notes payable (892 ) 880 Proceeds from revolving credit facility 3,000 - Payments on revolving credit facility (2,100 ) - Proceeds from Term Loan 9,226 - Payments on Term Loan (8,226 ) - Proceeds from issuance of long-term debt 8,005 1,265 Payments on long-term debt (1,576 ) (84 ) Redemption of preferred securities of subsidiaries (500 ) - Purchases of treasury stock (5 ) (898 ) Proceeds from issuance of common stock 966 - Proceeds from issuance of preferred stock 7,000 - Proceeds from sales of common stock 554 59 Issuance costs for debt and equity securities (368 ) (66 ) Excess tax benefits from share-based payment arrangements - 8 Distributions to noncontrolling interests (44 ) (44 ) Dividends paid to stockholders (779 ) (1,174 ) Cash provided by (used in) financing activities 14,261 (54 ) Effect of Exchange Rate Changes on Cash 64 54 Summary Increase (Decrease) in cash and cash equivalents (219 ) 525 Cash and cash equivalents at beginning of year 2,800 1,736 Cash and cash equivalents at end of period $ 2,581 $ 2,261 See Notes to the Consolidated Financial Statements. 5 Table of Contents The Dow Chemical Company and Subsidiaries Consolidated Statements of Equity Nine Months Ended Sept. 30, Sept. 30, In millions(Unaudited) 2009 2008 Preferred Stock Balance at beginning of year - - Preferred stock issued $ 7,000 - Preferred stock repurchased (2,500 ) - Preferred stock converted to common stock (500 ) - Balance at end of period 4,000 - Common Stock Balance at beginning of year 2,453 $ 2,453 Common stock issued 453 - Balance at end of period 2,906 2,453 Additional Paid-in Capital Balance at beginning of year 872 902 Common stock issued 2,643 - Sale of shares to ESOP (1,529 ) - Stock-based compensation and allocation of ESOP shares 39 (37 ) Balance at end of period 2,025 865 Retained Earnings Balance at beginning of year 17,013 18,004 Net income available for The Dow Chemical Company common stockholders 249 2,131 Dividends declared on common stock (Per share: $0.45 in 2009, $1.26 in 2008) (471 ) (1,167 ) Other (6 ) (14 ) Balance at end of period 16,785 18,954 Accumulated Other Comprehensive Income (Loss), Net of Tax Unrealized Gains (Losses) on Investments at beginning of year (111 ) 71 Net change in unrealized gains (losses) 158 (173 ) Balance at end of period 47 (102 ) Cumulative Translation Adjustments at beginning of year 221 723 Translation adjustments 331 (208 ) Balance at end of period 552 515 Pension and Other Postretirement Benefit Plans at beginning of year (4,251 ) (989 ) Adjustments to pension and other postretirement benefit plans 64 30 Balance at end of period (4,187 ) (959 ) Accumulated Derivative Gain (Loss) at beginning of year (248 ) 25 Net hedging results (68 ) (158 ) Reclassification to earnings 291 (8 ) Balance at end of period (25 ) (141 ) Total accumulated other comprehensive loss (3,613 ) (687 ) Unearned ESOP Shares Balance at beginning of year - - Shares acquired (553 ) - Shares allocated to ESOP participants 25 - Balance at end of period (528 ) - Treasury Stock Balance at beginning of year (2,438 ) (1,800 ) Purchases (5 ) (898 ) Sale of shares to ESOP 1,529 - Issuance to employees and employee plans 68 241 Balance at end of period (846 ) (2,457 ) The Dow Chemical Company's Stockholders' Equity 20,729 19,128 Noncontrolling Interests Balance at beginning of year 69 414 Net income attributable to noncontrolling interests 22 63 Purchase of noncontrolling interests' share of subsidiaries - (374 ) Acquisition of Rohm and Haas Company noncontrolling interests 432 - Other (7 ) (33 ) Balance at end of period 516 70 Total Equity $ 21,245 $ 19,198 See Notes to the Consolidated Financial Statements. 6 Table of Contents The Dow Chemical Company and Subsidiaries Consolidated Statements of Comprehensive Income Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, In millions(Unaudited) 2009 2008 2009 2008 Net Income $ 795 $ 448 $ 498 $ 2,194 Other Comprehensive Income (Loss), Net of Tax Net change in unrealized gains (losses) on investments 107 (89 ) 158 (173 ) Translation adjustments 233 (748 ) 331 (208 ) Adjustments to pension and other postretirement benefit plans 25 13 64 30 Net gains (losses) on cash flow hedging derivative instruments 69 (237 ) 223 (166 ) Total other comprehensive income (loss) 434 (1,061 ) 776 (517 ) Comprehensive Income (Loss) 1,229 (613 ) 1,274 1,677 Comprehensive income (loss) attributable to noncontrolling interests, net of tax (1 ) 20 22 63 Comprehensive Income (Loss) Attributable to The Dow Chemical Company $ 1,230 $ (633 ) $ 1,252 $ 1,614 See Notes to the Consolidated Financial Statements. 7 Table of Contents The Dow Chemical Company and Subsidiaries PART I – FINANCIAL INFORMATION, Item 1. Financial Statements. (Unaudited) Notes to the Consolidated Financial Statements NOTE A – CONSOLIDATED FINANCIAL STATEMENTS The unaudited interim consolidated financial statements of The Dow Chemical Company and its subsidiaries (“Dow” or the “Company”) were prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and reflect all adjustments (including normal recurring accruals) which, in the opinion of management, are considered necessary for the fair presentation of the results for the periods presented. These statements should be read in conjunction with the Company’s Annual Report on Form10-K for the year ended December31, 2008 and the audited consolidated financial statements and notes thereto included in the Current Report on Form 8-K dated September25, 2009. NOTE B – RECENT ACCOUNTING GUIDANCE Accounting Standards Codification On July 1, 2009, the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification™ (“Codification” or “ASC”) became the single source of authoritative GAAP (other than rules and interpretive releases of the U.S.
